CRAWFORD, Judge
(concurring in part and in the result):
I would hold that the military judge did not “clear[ly]... abuse his discretion” in denying the challenge for cause against Colonel Peterson. United States v. White, 36 MJ 284, 287 (CMA 1993) (emphasis added). But implied bias should be reserved for “rare circumstances” when the potential juror has an emotional involvement which would adversely affect impartiality or was a victim of *286a similar crime. See Hunley v. Godinez, 975 F.2d 316, 320 (7th Cir. 1992); United States v. Minyard, 46 MJ 229, 232 (1997) (Crawford, J., dissenting); see also Smith v. Phillips, 455 U.S. 209, 102 S.Ct. 940, 71 L.Ed.2d 78 (1982).